NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YINGQIANG WANG,                                 No.    16-71116

                Petitioner,                     Agency No. A205-551-615

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Yingqiang Wang, a native and citizen of China, petitions pro se for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Wang failed

to establish he suffered harm that rises to the level of persecution. See Gu v.

Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006) (detention, beating, and

interrogation did not compel a finding of past persecution). Substantial evidence

also supports the agency’s determination that Wang did not establish a well-

founded fear of future persecution. See id. at 1022 (petitioner failed to present

“compelling, objective evidence demonstrating a well-founded fear of

persecution”). Thus, Wang’s asylum claim fails.

      In this case, because Wang failed to establish eligibility for asylum, he failed

to establish eligibility for withholding of removal. See Zehatye, 453 F.3d at 1190.

      Substantial evidence supports the agency’s denial of CAT relief because

Wang failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to China. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      In light of this disposition, we do not reach Wang’s remaining contentions

regarding his claims. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004)

(courts are not required to decide issues unnecessary to the results they reach).




                                          2                                       16-71116
      As stated in the court’s July 26, 2016 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                  16-71116